Title: To George Washington from Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 12 January 1781
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George


                        
                            Sir,
                            Newport January, 12th 1781
                        
                        I have the honor to recommend to your Excellency, The Count de Charlus, 2d Colonel of the Saintonge Regiment,
                            who is only son to the Marquis de Castres, whom the news from Europe, report to be made Minister of the Marine. He has
                            asked my Leave to go and pay his respects to your Excellency, as he proposes pushing forward to Philadelphy, your
                            Excellency will give him Leave, if you think proper. We have no news, except that some British frigate is always now
                            cruising in sight of us. I am with respect, and personal attachment, Sir, Your Excellency’s Most obedient and most humble
                            Servant 
                        
                            le Cte de rochambeau
                        
                    